Montgomery App. No. 16975. This cause is pending before the court as a discretionary appeal. On March 19, 1999, this court stayed proceedings in this matter pending disposition of appellant’s bankruptcy proceedings. On October 11, 2002, this court ordered appellant to file a notice advising the court of the status of those proceedings. It appearing to the court that appellant has failed to comply with the October 11, 2002 order,
IT IS ORDERED by the court that appellant show cause, within twenty days of this entry, why this cause should not be dismissed.